DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on January 26, 2021 and July 11, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

Claim Objections
 	As to claim 1, the Examiner suggests changing “processing the side of the wafer being opposite to the one side” to “processing  a side of the wafer  opposite to the one side” to address antecedent basis and improve readability.

 	As to claim 3, the Examiner suggests replacing “no adhesive” with “no liquid adhesive” to address antecedent basis.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, the language “wherein the liquid adhesive is dispensed only onto a peripheral portion of the protective film and only onto a peripheral portion of the wafer” (italics and emphasis added) is indefinite when the conjunction is “and” instead of an “or”.  If the liquid adhesive is disposed only onto a peripheral portion of the protective film then it cannot also be disposed only onto a peripheral portion of the wafer and vice versa.

 	As to claim 2, the language “wherein the liquid adhesive is dispensed onto the protective film and onto the wafer before applying the protective film to the one side of the wafer and after applying the protective film to the one side of the wafer” (emphasis added) is indefinite when all three conjunctions are “and”.  The liquid adhesive cannot be dispensed to the protective film both before and after application of the protective film to the one side of the wafer.
		


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Priewasser (WO 2017/036512A1), hereafter “Priewasser”, and further in view of Nakajima (U.S. Patent Publication No. 2015/0380291 A1), hereafter “Nakajima”.

	As to claim 1, Priewasser teaches: 
Providing a protective film 4.
Providing an adhesive 9.


Dispensing (FIG. 3) the adhesive onto the protective film and/or onto the wafer.  Priewasser teaches dispensing the adhesive 9 onto the protective film 4 in FIG. 3.


Applying (FIG. 4, FIG. 6) the protective film, for covering the device on the wafer, to the one side 1 of the wafer.


Processing (FIGS. 6-8) the side of the wafer 6 being opposite to the one side.  Priewasser teaches in FIGS. 6-8 a backside grinding step performed on a back side 6 of the wafer, opposite to the one side (front side).


Wherein the adhesive is dispensed only onto a peripheral portion of the protective film and/or only onto a peripheral portion of the wafer.  Priewasser teaches in FIG. 3 the adhesive 9 is dispensed only onto a peripheral portion of the protective film 4.

However, Priewasser does not teach the adhesive is a liquid adhesive.
	On the other hand, Nakajima teaches a liquid adhesive 2.
	 	One of ordinary skill in the art before the effective filing date would have recognized that the use of a liquid adhesive would yield the predictable benefit of more even surface application and coverage.  See Nakajima, ⁋ [0050].
 		As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the liquid adhesive as taught by Nakajima with the method of processing a wafer with an adhesive as taught by Priewasser.

	As to claim 2, the combination of Priewasser and Nakajima teaches the liquid adhesive is dispensed onto the protective film and after applying the protective film to the one side of the wafer.  See Priewasser at p. 25, FIG. 3.

	As to claim 3, the combination of Priewasser and Nakajima teaches the liquid adhesive is dispensed onto the protective film, so that after applying the protective film to the one side of the wafer, no adhesive is present in the device area of the wafer.  Id. at FIG. 6.


 	As to claim 4, Priewasser teaches a cushioning layer 13 attached to a back surface of the protective film 4.  Id. at FIG. 3.

 	As to claim 5, Priewasser teaches the protective film 4 is formed from a polymer material such as PVC or EVA.  Id. at 27.
However, Priewasser does not teach a polyolefin material.
 	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a polymer material such as polyolefin for the protective film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829